      Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 1 of 36 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------------------------x
EPHRIAM BLUTH, INDIVIDUALLY AND AS THE LEGAL :
REPRESENTATIVE OF SHOSHANA BLUTH, TSIPORA                                        :
BATYA BLUTH REICHER, ISAAC MENACHEM BLUTH,                                       :
YIGAL AMICHAI BLUTH, ARYEH YEHUDA BLUTH,                                         :
CHANINA SAMUEL BLUTH, ABRAHAM AHARON BLUTH, :
JOSEPH SHIMSHON BLUTH, NATHAN PAM, RAZIEL PAM, :
NEEMAH PAM FISHER, BARUCH TRATNER, JUDITH                                        :   COMPLAINT
TRATNER, DRORA WIZNER, RIVKA SELZER,                                             :
AND BELKA GEZ                                                                    :   No.   18-CV-7465
                                                                                 :
                                                      Plaintiffs,                :
                                                                                 :   Jury Trial Demanded
                                                                                 :
                         -against-                                               :
                                                                                 :
NATIONAL WESTMINSTER BANK, PLC,                                                  :
                                                                                 :
                                                      Defendant.                 :
                                                                                 :
---------------------------------------------------------------------------------x


        The Plaintiffs in this action (“Plaintiffs”), by their attorneys, respectfully allege the

following upon information and belief. The Plaintiffs include: Ephriam Bluth, individually and as

the Legal Representative of Shoshana Bluth, Tsipora Batya Bluth Reicher, Isaac Menachem Bluth,

Yigal Amichai Bluth, Aryeh Yehuda Bluth, Chanina Samuel Bluth, Abraham Aharon Bluth, and

Joseph Shimshon Bluth (collectively, the “Bluth Plaintiffs”); Nathan Pam, Raziel Pam, and

Neemah Pam (collectively, the “Pam Plaintiffs”); and Fisher Baruch Tratner, Judith Tratner, Drora

Wizner, Rivka Selzer, and Belka Gez (collectively, the “Tratner Plaintiffs”).
     Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 2 of 36 PageID #: 2



                                      NATURE OF THE ACTION

       1.      This action is related to the action pending in this Court before the Hon. Dora L.

Irizarry captioned Applebaum, et al. v. National Westminster Bank, PLC, Civil Action No. 1:07-

cv-917.

       2.      Plaintiffs in the Applebaum action seek damages from defendant National

Westminster Bank, Plc (“NatWest”) as a result of NatWest’s knowing provision of financial

services to the foreign terrorist organization HAMAS. By engaging in that misconduct, NatWest

aided and abetted the commission of acts of international terrorism, including the terror attacks

that injured the Applebaum plaintiffs.

       3.      All of the claims at issue in this action relate to the terror attacks that are before the

Court in the Applebaum action, and all of the Plaintiffs in this action are family members of

existing plaintiffs in Applebaum.

       4.      In bringing this action, Plaintiffs rely upon the Applebaum Court’s prior decision

that it may exercise specific personal jurisdiction over NatWest in connection with the attacks at

issue as a result of its contacts with New York and with the United States.1

       5.      In addition, in this Complaint, Plaintiffs have deliberately adhered to the allegations

in the operative Amended Complaint in Applebaum, and have not added allegations from the

existing summary judgment record in the case or cited to additional evidence gained in discovery.

Nor are Plaintiffs asserting any claims that the Applebaum plaintiffs have not alleged; rather,

Plaintiffs have conformed their claims to the operative causes of action set forth in the parties’




1
  The Court’s decision is attached as Exhibit A to the Complaint and is incorporated herein by
reference pursuant to Fed. R. Civ. P. 10(c).




                                                   2
     Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 3 of 36 PageID #: 3



joint pretrial order in Applebaum and in the Applebaum plaintiffs’ opposition to NatWest’s motion

for summary judgment.

       6.      NatWest is incorporated and headquartered in the United Kingdom. It knowingly

provided financial services and collected and transmitted money for the benefit of HAMAS,2 a

Foreign Terrorist Organization (“FTO”) (as that term is defined in 8 U.S.C. § 1189 of the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)).

       7.      By engaging in that misconduct, NatWest substantially assisted in the commission

of acts of international terrorism, as defined by 18 U.S.C. § 2331. In addition, NatWest aided and

abetted the commission of acts of international terrorism that injured Plaintiffs and violated the

criminal prohibitions on providing material support for acts of international terrorism, as set forth

in the Antiterrorism Act (“ATA”), as amended by the AEDPA (see, e.g., 18 U.S.C. §§ 2339B and

2339C).

       8.      As a result, NatWest is civilly liable under § 2333(a) of the ATA to Plaintiffs, who

have been injured in their person by reason of acts of international terrorism perpetrated by

HAMAS.

                                    JURISDICTION AND VENUE

       9.      This case is a civil action brought by citizens of the United States, their estates,

survivors, and heirs, all of whom have been killed or injured by reason of acts of international

terrorism. As a result, this Court has subject matter jurisdiction over this action pursuant to 18

U.S.C. §§ 2333 and 2334.




2
 HAMAS is an acronym for “Harakat al-Muqawama al-Islamiyya” also known as the “Islamic
Resistance Movement.”


                                                 3
     Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 4 of 36 PageID #: 4



       10.     Venue is proper in this district pursuant to 18 U.S.C. § 2334(a) and 28 U.S.C.

§§ 1391(c)(3) and (d).

       11.     NatWest is subject to personal jurisdiction in this Court for all of the reasons

identified by the Applebaum Court in Exhibit A hereto. NatWest is subject to personal jurisdiction

in the United States pursuant to Fed. R. Civ. P. 4(k) because, among other things, it continuously

and systematically does business in the United States. NatWest is also subject to personal

jurisdiction in the United States pursuant to 18 U.S.C. § 2339B(d)(1)(D) because it has committed

tortious acts within the United States by transferring funds through the United States for the benefit

of HAMAS, and has purposefully availed itself of United States jurisdiction in the course of

committing the wrongful acts alleged herein.

       12.     NatWest is also subject to personal jurisdiction under CPLR 302 because, among

other reasons: (a) it transacts business within New York and contracts to supply services within

New York; (b) it committed tortious acts within New York; and (c) it committed tortious acts

outside of New York that caused injury within New York and (i) it regularly does and solicits

business, engages in other persistent conduct, and derives substantial revenue from services

rendered in New York and (ii) it expected or should reasonably have expected its conduct to have

consequences within New York and it derives substantial revenue from interstate and international

commerce.

                                              THE PARTIES

       A.      The Plaintiffs

Bluth Plaintiffs

       13.     Nethaniel Bluth is a citizen of the United States who for some time has resided in

Israel with his parents, Ephraim and Shoshana. On March 7, 2002, Nethaniel was a 19-year-old




                                                  4
     Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 5 of 36 PageID #: 5



student at Otzem, a school located in the community of Atzmona, Israel. Nethaniel began his

studies there in August, 2001.

       14.     On March 7, 2002, while Nethaniel was studying with about 80 other students in a

lesson being led by a rabbi, a small explosion occurred. Nethaniel and the other students rushed

to the window to see what had happened. A Palestinian terrorist who was in the midst of attacking

the students had thrown a grenade into one of the dorm rooms.

       15.     It was late at night, around 11:00 p.m., and the students looked in horror as the

terrorist opened fire on them with a burst from an automatic weapon. The attacker threw additional

grenades in an attempt to kill and injure as many of the students as possible. Nethaniel was struck

by shrapnel when a grenade exploded only a few feet from him. His arms, legs and scalp were

injured. One piece of shrapnel pierced his chest and hit his chest bone. He suffered pain, trauma,

mental anguish and extreme emotional distress, all to his damage.

       16.     HAMAS claimed responsibility for the attack, which was committed by

Mohammed Fathi Farahat, a/k/a Mohammed Nadal Farhath, a HAMAS agent.

       17.     This terror attack was within the scope of the scheme and conspiracy described

below in which NatWest was a knowing and active participant.

       18.     Nethaniel was rushed to Tel HaShomer Hospital for surgery to save his life. Five

of his classmates were murdered in the attack.

       19.     Nethaniel underwent three surgical procedures following the attack. His chest

wound was closed, a gash in his scalp was surgically treated and the various wounds to his arms

were stitched. Nethaniel has scars from these injuries.




                                                 5
     Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 6 of 36 PageID #: 6



       20.       After rehabilitation, Nethaniel regained most of the use of his hands, arms and legs.

He also suffered severe damage to both of his ear drums when the grenade exploded close to him.

His hearing is permanently impaired in his left ear.

       21.       Nethaniel Bluth is a plaintiff in Applebaum, et al. v. National Westminster Bank,

PLC, Civil Action No. 1:07-cv-917-DLI-MDG.

       22.       Plaintiff Ephriam Bluth is a citizen of the United States and a resident of the State

of Israel. He is the father of Nethaniel Bluth. As a result of the attack upon his son, Nethaniel,

Ephriam Bluth has suffered severe mental anguish and extreme emotional pain and suffering.

       23.       Plaintiff Ephriam Bluth is the sole legal heir of Shoshana Bluth. Shoshana Bluth

was the mother of Nethaniel Bluth. As a result of the attack upon her son, Nethaniel, Shoshana

Bluth suffered severe mental anguish and extreme emotional pain and suffering prior to her death.

       24.       Plaintiff Tsipora Batya Bluth Reicher is a citizen of the United States and a resident

of the State of Israel. She is the sister of Nethaniel Bluth. As a result of the attack upon her

brother, Nethaniel, Tsipora Batya Bluth Reicher has suffered severe mental anguish and extreme

emotional pain and suffering.

       25.       Plaintiff Isaac Menachem Bluth is a citizen of the United States and a resident of

the State of Israel. He is the brother of Nethaniel Bluth. As a result of the attack upon his brother,

Nethaniel, Isaac Menachem Bluth has suffered severe mental anguish and extreme emotional pain

and suffering.

       26.       Plaintiff Yigal Amichai Bluth is a citizen of the United States and a resident of the

State of Israel. He is the brother of Nethaniel Bluth. As a result of the attack upon his brother,

Nethaniel, Yigal Amichai Bluth has suffered severe mental anguish and extreme emotional pain

and suffering.




                                                   6
     Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 7 of 36 PageID #: 7



       27.       Plaintiff Aryeh Yehuda Bluth is a citizen of the United States and a resident of the

State of Israel. He is the brother of Nethaniel Bluth. As a result of the attack upon his brother,

Nethaniel, Aryeh Yehuda Bluth has suffered severe mental anguish and extreme emotional pain

and suffering.

       28.       Plaintiff Chanina Samuel Bluth is a citizen of the United States and a resident of

the State of Israel. He is the brother of Nethaniel Bluth. As a result of the attack upon his brother,

Nethaniel, Chanina Samuel Bluth has suffered severe mental anguish and extreme emotional pain

and suffering.

       29.       Plaintiff Abraham Aharon Bluth is a citizen of the United States and a resident of

the State of Israel. He is the brother of Nethaniel Bluth. As a result of the attack upon his brother,

Nethaniel, Abraham Aharon Bluth has suffered severe mental anguish and extreme emotional pain

and suffering.

       30.       Plaintiff Joseph Shimshon Bluth is a citizen of the United States and a resident of

the State of Israel. He is the brother of Nethaniel Bluth. As a result of the attack upon his brother,

Nethaniel, Joseph Shimshon Bluth has suffered severe mental anguish and extreme emotional pain

and suffering.

Pam Plaintiffs

       31.       On June 11, 2003, 16-year-old Rivka Reena Pam was on Bus No. 14A in Jerusalem,

Israel. Around 5:30 p.m., an individual dressed as an ultra-orthodox Jew boarded Egged Bus No.

14A at the Mahane Yehuda market. A short while later, as the bus drove down Jaffa Road, within

Jerusalem, Israel, the terrorist detonated his bomb, wrecking the bus and killing sixteen passengers.

Over 100 people were wounded, including dozens of passersby.




                                                  7
     Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 8 of 36 PageID #: 8



       32.     HAMAS claimed responsibility for the bombing. The suicide bomber who acted

for HAMAS to commit this brutal attack was Abed Al Mo’ti Mohammad Shabana. He carried a

huge bomb containing a great deal of metal fragments that caused massive injuries.

       33.     This terror attack was within the scope of the scheme and conspiracy described

below in which NatWest was a knowing and active participant.

       34.     Rivka works with children and this teenager’s life has changed dramatically as a

result of her injuries in this terrorist incident. She was hospitalized for a number of days in

intensive care, suffered burns, lung damage, eye injury, scarring and severe hearing loss, which

requires future medical and surgical care. Her happy outgoing personality has been affected

because of the severe emotional distress, hearing loss, pain, suffering, mental anguish, and trauma

that she has experienced from this terrorist attack, all to her damage.

       35.     Rivka Reena Pam is a plaintiff in Applebaum, et al. v. National Westminster Bank,

PLC, Civil Action No. 1:07-cv-917-DLI-MDG.

       36.     Plaintiff Natan Pam is a citizen of the United States and resident of California. He

is the brother of Rivka Reena Pam. As a result of the attack upon his sister, Rivka, Nathan Pam

has suffered severe mental anguish and extreme emotional pain and suffering.

       37.     Plaintiff Raziel Pam is a citizen of the United States and resident of California. He

is the brother of Rivka Reena Pam. As a result of the attack upon his sister, Rivka, Raziel Pam

has suffered severe mental anguish and extreme emotional pain and suffering.

       38.     Plaintiff Neemah Pam Fisher is a citizen of the United States and a resident of the

State of Israel. She is the sister of Rivka Reena Pam. As a result of the attack upon her sister,

Rivka, Neemah Pam Fisher has suffered severe mental anguish and extreme emotional pain and

suffering.




                                                 8
      Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 9 of 36 PageID #: 9



Tratner Plaintiffs

       39.     On September 24, 2004, Tiferet Tratner, a 24-year-old American citizen who

worked with the elderly and with people with disabilities, was killed by a terrorist mortar attack

launched from or near the Gaza Strip as she sat on the couch in her home in Neve Dekalim, Israel.

This murder took place the day before Yom Kippur. The Estate of Tiferet Tratner is a plaintiff in

Applebaum, et al. v. National Westminster Bank, PLC, Civil Action No. 1:07-cv-917-DLI-MDG.

       40.     HAMAS claimed responsibility for the terror attack and was in fact responsible.

       41.     This terror attack was within the scope of the scheme and conspiracy described

below in which NatWest was a knowing and active participant.

       42.     Plaintiff Baruch Tratner is a citizen of the United States and a resident of the State

of Israel. He is the brother of Tiferet Tratner. As a result of the attack upon his sister, Tiferet,

Baruch Tratner has suffered severe mental anguish and extreme emotional pain and suffering.

       43.     Plaintiff Judith Tratner is a citizen of the United States and a resident of the State

of Israel. She is the sister of Tiferet Tratner. As a result of the attack upon her sister, Tiferet,

Judith Tratner has suffered severe mental anguish and extreme emotional pain and suffering.

       44.     Plaintiff Drora Wizner is a citizen of the United States and a resident of the State

of Israel. She is the sister of Tiferet Tratner. As a result of the attack upon her sister, Tiferet,

Drora Wizner has suffered severe mental anguish and extreme emotional pain and suffering.

       45.     Plaintiff Rivka Selzer is a citizen of the United States and a resident of the State of

Israel. She is the sister of Tiferet Tratner. As a result of the attack upon her sister, Tiferet, Rivka

Selzer has suffered severe mental anguish and extreme emotional pain and suffering.




                                                  9
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 10 of 36 PageID #: 10



       46.     Plaintiff Belka Gez is a citizen of the United States and a resident of the State of

Israel. She is the sister of Tiferet Tratner. As a result of the attack upon her sister, Tiferet, Belka

Gez has suffered severe mental anguish and extreme emotional pain and suffering.

       B.      The Defendant

       47.     NatWest is a British financial institution with its principal place of business in

London, United Kingdom. It is part of the Royal Bank of Scotland Group.

       48.     NatWest conducts business in the United States and in New York, both directly and

through its agents. During the time period relevant to this action, NatWest maintained offices in

Manhattan and in Stamford, Connecticut. NatWest listed the Stamford location as one of its

“principal offices” in annual reports that it issued during the relevant time period.

       49.     In Applebaum, the Court has found that NatWest is subject to specific personal

jurisdiction in this Court as a result of its contacts with New York and with the United States. See

Exhibit A hereto.

                                       FACTUAL ALLEGATIONS

       A.      The Islamic Resistance Movement (“HAMAS”)

               1.      The Founding of HAMAS

       50.     In December 1987, Sheik Ahmed Yassin formed the Palestinian Islamic Resistance

Movement (“HAMAS”) as an offshoot of the Muslim Brotherhood, a radical Islamic group

founded in Egypt before World War II.

       51.     Pursuant to its charter, HAMAS and its operatives plan, assist, and conduct acts of

international terrorism in Israel and the Gaza Strip, including the attacks that injured Plaintiffs.




                                                  10
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 11 of 36 PageID #: 11



               2.      Formal Designations of HAMAS as a Terrorist Organization

       52.     In 1989, the Government of Israel declared HAMAS a terrorist organization and

also declared it an “unlawful organization” because of its terrorist acts. Notice of the designation

was placed in an official Government of Israel publication, the Announcements and

Advertisements Gazette.

       53.     Initially, HAMAS specialized in kidnapping and executing people suspected of

cooperating with Israel. It quickly evolved and broadened its operations so that, by the early

1990’s, it specialized primarily in murdering civilians in Israel.

       54.     For example, on April 6, 1994, a HAMAS suicide bomber blew up a bus in Afula,

killing eight (8) people.

       55.     On April 13, 1994, a HAMAS suicide bomber blew up a bus in Hadera, killing five

(5) people.

       56.     On October 19, 1994, a HAMAS suicide bomber blew up a bus in Tel Aviv, killing

twenty-two (22) people.

       57.     On January 23, 1995, President Clinton issued Executive Order 12947. President

Clinton found that “grave acts of violence committed by foreign terrorists that threaten to disrupt

the Middle East peace process constitute an unusual and extraordinary threat to the national

security, foreign policy, and economy of the United States.”

       58.     Executive Order 12947 designated HAMAS a Specially Designated Terrorist

(“SDT”). Executive Order 12947 blocked all property and interests in property of the terrorist

organizations and persons designated in the Order, including HAMAS.




                                                 11
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 12 of 36 PageID #: 12



       59.     On February 25, 1996, a HAMAS suicide bomber blew up a bus in Jerusalem

killing twenty-six (26) people, three (3) of whom were U.S. citizens, and injuring eighty (80)

people, three (3) of whom were U.S. citizens. HAMAS claimed responsibility for the bombing.

       60.     On October 8, 1997, by publication in the Federal Register, the United States

Secretary of State designated HAMAS an FTO pursuant to Section 219 of the Immigration and

Nationality Act and the AEDPA. This designation has been renewed every two years since 1997.

       61.     After the September 11, 2001 terrorist attacks on the United States, President Bush

issued Executive Order 13224, declaring a national emergency with respect to the “grave acts of

terrorism … and the continuing and immediate threat of further attacks on United States nationals

or the United States.”

       62.     Executive Order 13224 designated HAMAS a Specially Designated Global

Terrorist (“SDGT”). The Executive Order also blocked all property and interests in property held

by the SDGTs, including HAMAS.

               3.        HAMAS’s Organizational Structure and Fundraising Network

       63.     HAMAS’s terrorist operations depend upon its religious and social activities to

recruit, educate and train terrorists and to collect material and aid. Its terrorist operations and

social activities operate side-by-side and support each other.

                         a.    The “Dawa”

       64.     HAMAS’s infrastructure in the Palestinian Authority-controlled territory (“the

PACT”) is comprised of two interwoven components: its terrorist apparatus and its religious and

social infrastructure, which is responsible for recruiting and training terrorists. This patchwork of

charitable and social institutions is commonly referred to by HAMAS as the “Dawa.”




                                                 12
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 13 of 36 PageID #: 13



        65.     For the purpose of raising funds for its operations, HAMAS has established

“charity” committees across the PACT and abroad, including committees in Ramallah, Jenin, and

Tulkarem that are controlled by HAMAS agents and that collect and distribute their funds on

behalf of HAMAS.3

        66.     These “charities” channel funds to pay expenses for, and assist the families of,

terrorist operatives who are arrested, injured or killed. These entities also assist with the provision

of housing subsidies to the families of suicide bombers, whose homes are often demolished by the

Israeli army after the bombers’ identities are confirmed.

        67.     These “charities” and other supposed “charitable” associations not only help raise

funds for HAMAS’s terrorist operations, but also help HAMAS identify and recruit potential

terrorists. The network of supposed charities assists recruitment, in part, by funneling money to

pay benefits to the families of terrorist operatives who are arrested, injured or killed.

        68.     Nonetheless, HAMAS like other foreign terrorist organizations, collects funds

under the guise of political or humanitarian activities. This fundraising ultimately supports the

kind of terrorist activities that injured Plaintiffs.

                        b.       HAMAS’s Terrorism Financing

        69.     Funds raised by or on behalf of HAMAS for “charitable purposes” are used to

finance its terrorist activities. As Congress found when passing the AEDPA: “Foreign

organizations that engage in terrorist activity are so tainted by their criminal conduct that any

contribution to such an organization facilities that conduct.” Antiterrorism Act of 1996, Pub. L.

No. 104-132, § 301 (a)(7), 110 Stat, 1247.


3
 There are approximately 80 such “charitable” committees in the West Bank and Gaza Strip.
Those entities are nominally supervised by the Palestinian Authority’s Ministry of Waqf and
Religious Affairs.


                                                    13
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 14 of 36 PageID #: 14



       70.     HAMAS receives a majority of its financing through donations coordinated by

prominent Saudi and Gulf State charities and the global network of charities known as the Union

of Good, which is operated by the Muslim Brotherhood. The Union of Good, in turn, raises funds

that are, in part, channeled through an entity known as the Palestine Relief and Development Fund

and/or Interpal (“Interpal”), which maintained several accounts with NatWest during the time

period relevant to this action.

                       c.         The Union of Good

       71.     I’Tilafu Al-Khayr, a/k/a the Union of Good, is an umbrella organization established

by the Muslim Brotherhood in October 2000, immediately following the outbreak of the violent

Palestinian terrorist uprising commonly termed the “Second Intifada.”

       72.     The Union of Good is thus a principle fundraising mechanism for HAMAS.

       73.     The Union of Good’s primary “charitable” purpose is to provide financial support

for HAMAS and its agents in the PACT.

       74.     The Union of Good is comprised of more than fifty (50) Islamic charitable

foundations worldwide. The U.S. government has designated several of these foundations,

including Interpal and the Al-Aqsa Charitable Foundation, as SDGTs.

       75.     The U.S. Government designated Interpal an SDGT on August 22, 2003, and

designated the Al-Aqsa Charitable Foundation an SDGT on May 29, 2003.

       76.     During the relevant time period, NatWest maintained a U.S. Dollar account for the

Union of Good with the account number 140-00-08537933.

       77.     The Union of Good uses Interpal as its principal clearing house for funds raised

throughout Europe and the Middle East.




                                                14
      Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 15 of 36 PageID #: 15



         78.    For example, Plaintiffs discovered that the Union of Good’s “101 Days Campaign”

maintained its own website at www.101days.org. That campaign solicited funds for HAMAS and

directed prospective donors to donate via Interpal’s NatWest account numbers 60082295142940

(Sterling) and 60720508524882 (Euros).

         79.    During the relevant time period, Interpal’s own website directly manifested the

symbiotic link between the Union of Good and Interpal. The Interpal website solicited donations

for the Union of Good and explicitly stated:

         Any donation that is made to INTERPAL through this web page is distributed with the
         knowledge and approval of the other members of the Union for Good directly to the
         charities in Palestine that are implementing the work creation programs [sic].4

         80.    The Union of Good is headed by Dr. Yussuf al-Qaradawi, an extremist Sunni

Muslim scholar based in Qatar. During the time period relevant to this action, NatWest was well

aware of al-Qaradawi’s connections to terrorism and his connection to Interpal.

         81.    To begin with, al-Qaradawi has been on the U.S. Watch List since November 1999

and cannot travel to the United States.

         82.    Al-Qaradawi was also a leading shareholder and principal in the Al Taqwa Bank,

which was officially designated as an SDGT on November 7, 2001, because of its ties to

fundraising and money laundering for al Qaeda and HAMAS.

         83.    Nor is al-Qaradawi an obscure or shadowy figure. On the contrary, he had his own

weekly television program on Al Jazeera and has very publicly issued an Islamic religious edict

(fatwa) authorizing suicide bombing attacks against Israel.5



4
    http://www.interpal.org/web/101.htm
5
 Al-Qaradawi was also the first scholar who authorized women to commit suicide attacks
(March 2002) in the context of the second Intifada, as cited in HAMAS’s official website:
http://www/palestine-info.info/arabic/fatawa/alamalyiat/qaradawi.htm.


                                                15
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 16 of 36 PageID #: 16



       84.       In fact, on April 14, 2002, al-Qaradawi appeared on Al Jazeera extolling “jihad and

martyrdom” against Israelis and denouncing the U.S. designation of HAMAS and other terrorist

organizations.

       85.       Although the Union of Good and other fundraising organizations for HAMAS

speak only generally about the Intifada and the families of the “martyrs,” NatWest was, during the

time period relevant to this action, in a unique position to monitor and quantify most of the

transactions flowing into the Union of Good and Interpal accounts. NatWest was also in a position

to monitor and determine the identities of the entities to which the Union of Good and Interpal

transmitted the funds that they collected via NatWest accounts.

       86.       Thus, while the 101 days website spoke obliquely of supporting “the families of the

injured and the martyred in particular,” NatWest, at all relevant times, had direct, first-hand

knowledge of the organizations to which this “support” has been transmitted. Those organizations

included dozens of notorious HAMAS front organizations.

       87.       As recently as October 29, 2005, in an interview with The Guardian newspaper, al-

Qaradawi discussed suicide bombing in Israel. The article quoted him as saying:

       The actor who commits this is a martyr because he gave his life for the noble cause of
       fighting oppression and defending his community. These operations are best seen as a
       weapon of the weak against the powerful. It is a kind of divine justice when the poor, who
       don’t have weapons, are given a weapon which the fully equipped and armed-to-the-teeth
       powerful don’t have – the powerful are not willing to give their lives for any cause.

       88.       More importantly, al-Qaradawi’s views and activities have been a matter of public

records for many years.6




6
 Al-Qaradawi was the subject of massive publicity in Great Britain when he was invited to London
by its mayor in July 2004, but his prominence long pre-dated that event.


                                                 16
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 17 of 36 PageID #: 17



       89.       Through his many public appearances and popular television program, al-Qaradawi

has never concealed his views about the moral rectitude of murdering Jews and Israelis.

       90.       To take just one example, in a September 1999 article in the Palestine Times,

entitled “Sheikh Yousuf al-Qaradawi: Hamas and the Islamic Jihad Represent the Glorious Face

of the Islamic Umma – Interview,” al-Qaradawi blessed “the martyrdom operations in which a

given Moslem fighter turns himself or herself into a human bomb that casts terror in the hearts of

the enemy.” He further stated, “If we can’t carry out acts of Jihad [holy war] ourselves, we at least

should support and prop up the Mujahideen [holy warriors] financially and morally so that they

will be steadfast until God’s victory.”

       91.       At all relevant times, NatWest was aware of al-Qaradawi’s views. More

importantly, NatWest had specific and detailed knowledge of how al-Qaradawi and his myriad of

charitable front organizations channeled funds to HAMAS because millions of dollars passed

through accounts held at NatWest.

       92.       Al-Qaradawi might be considered the “chairman of the board” of HAMAS’s global

fundraising efforts, but Issam Yusuf a/k/a Issman Yusuf Mustafa is the operational head (Vice

Chairman and Managing Trustee) of the Union of Good. He is a HAMAS agent and former vice

chairman of Interpal, and he managed HAMAS’s day-to-day fundraising efforts.

       93.       During the time period relevant to this action, the board of directors of the Union

of Good included three senior HAMAS figures: Sheikh Hamid al-Bitawi, Dr. Essam Salhoub, and

Bassam Jarrar.

       94.       In 2001, al-Qaradawi publicly described the activities of the Islamic charitable

societies sustaining the Intifada against Israel as a “new type of jihad, financial jihad, through




                                                 17
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 18 of 36 PageID #: 18



which financial support is guaranteed to the martyrs’ families, Palestinian prisoners and detainees,

and every Palestinian whose property is damaged during the conflict.”

       95.     Until after the filing of Applebaum, et al. v. National Westminster Bank, PLC, Civil

Action No. 1:07-cv-917-DLI-MDG, NatWest collected and transmitted funds on behalf of the

Union of Good and its largest fundraising arm, Interpal.

               4.      HAMAS Carries Out Repeated Terrorist Attacks While
                       NatWest Maintains Its Relationship with Interpal

       96.     Charitable donations to the Union of Good are partially collected and distributed

through Interpal.

       97.     Interpal was founded in 1981 as the Palestine and Lebanon Relief Fund and was

reincorporated as Interpal in November 1994.

       98.     On or before January 1, 1996, Interpal opened one or more accounts with defendant

NatWest.

       99.     The Charity Commission, established by law as a regulator and registrar for

charities in England and Wales, froze Interpal’s accounts at NatWest in March 1996 based on

evidence that Interpal was channeling money to HAMAS.

       100.    The allegations of links between Interpal and HAMAS were published in numerous

British newspapers at the time, including The Guardian and The Times of London.7



7
 Richard Norton-Taylor and Ian Black, Palestinian Charity Funds Frozen Over ‘Hamas Link,’
THE GUARDIAN, Mar. 9, 1996; Richard Norton-Taylor, News in Brief: Palestinian Group
Cleared, THE GUARDIAN, Mar. 13, 1996; Julian Borger, Close Trust, Israel Pleads; Britain is
being asked to clamp down on Palestinian fundraisers, Sept. 7, 1997; Stewart Tendler and
Christopher Walker, M15 study ‘charity cash linked to Hamas,’ THE TIMES, Mar. 6, 1996;
Stewart Tendler, Charity’s funds are frozen all over alleged Hamas link, THE TIMES, Mar. 9,
1996; Adrian Lee and Michael Evans, M15 traces network of Hamas funding, THE TIMES, Mar.
11, 1996.



                                                18
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 19 of 36 PageID #: 19



       101.    A spokesman for the Charity Commission told The Guardian that Interpal’s bank

accounts had been frozen “as a precautionary measure.” Following the widely published reports

of Interpal’s links to HAMAS, NatWest took no action to terminate its relationship with Interpal.8

       102.    The Charity Commission ultimately unfroze the accounts, ostensibly because the

British government distinguished (at the time) between the military and social or charitable wings

of HAMAS. There was no finding by the Charity Commission concerning Interpal’s relationship

with HAMAS per se, nor did Interpal attempt to deny that it was transferring millions of dollars to

HAMAS.

       103.    The Charity Commission’s May 30, 1996 report concerning Interpal stated its

findings as follows:

       Poverty and need must however be the only criteria when deciding how the charity’s funds
       are distributed and aid must not be given because of a person’s support for terrorism. We
       found no evidence in the charity (Interpal) of any pro-terrorist bias, or indeed bias of any
       kind.

       104.    Thus, the Charity Commission finding was that Interpal donated funds [to

HAMAS] without any evident intent to support terrorism per se or, as the Commission put it,

without “any pro-terrorist bias”.

       105.    U.S. anti-terrorism laws, however, do not distinguish between “biased” and

“unbiased” support provided to designated FTOs.

       106.    As Kenneth R. McKune, Associate Coordinator for Counterterrorism at the U.S.

Department of State, noted in a sworn declaration on April 21, 1998:

               [T]he Antiterrorism and Effective Death Penalty Act of 1996 prohibits the
               provision of material support or resources to foreign terrorist groups that have been
               formally designated, pursuant to statute, as “foreign terrorist organizations” by the

8
 In an interview reported in THE GUARDIAN on August 7, 1997, Mr. Ibrahim Hewitt, Chairman
of Interpal, publicly acknowledged that it was possible that some of Interpal’s beneficiaries in the
Palestinian territories have been established by HAMAS.


                                                19
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 20 of 36 PageID #: 20



                Secretary of State. In prohibiting comprehensively the provision of such support
                and resources, the law does not differentiate between the criminal, terrorist
                activities of these organizations, and the civil non-violent activities, if any, in which
                they might engage. In legislating this particular dimension of the “material
                support” ban, the Congress found that “foreign organization that engage in terrorist
                activity are so tainted by their criminal conduct that any contribution to such an
                organization facilitated that conduct.”

        107.    NatWest nonetheless provided funds for institutions that belonged to HAMAS’s

financial infrastructure in the PACT, including many entities the Government of Israel had

declared unlawful and that the U.S. Department of Justice had identified as agents of HAMAS.

        108.    Following the March 1996 British investigation that first placed NatWest on notice

that it was transferring funds to HAMAS, Interpal was declared an “unlawful organization” by the

Government of Israel in May 1997 because of its fundraising activities on behalf of HAMAS.

Notice of the designation was placed in an official Israeli Government publication, the

Announcements and Advertisements Gazette.

        109.    Despite this designation, NatWest did not cease providing financial services to

Interpal.

        110.    Interpal was further designated a terrorist organization in January 1998 by the

Government of Israel. Notice of the designation was also placed in the Announcements and

Advertisements Gazette.

        B.      NatWest’s Material Support for HAMAS’s Terrorist Activity

                1. NatWest’s Transfers of Assets to HAMAS Entities

        111.    Despite Interpal’s designation as a terrorist organization, and NatWest’s knowledge

that it was providing financial services to an FTO, NatWest did not cease providing financial

services to Interpal.




                                                   20
     Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 21 of 36 PageID #: 21



       112.    During the time period relevant to this action, NatWest provided financial services

to HAMAS via various HAMAS-controlled institutions including, but not limited to: the Orphan

Care Society of Bethlehem, Al-Islah Charitable Society in Ramallah-Al-Bireh, the Ramallah-Al-

Bireh Charitable Society, the Jenin Charity Committee, the Hebron Islamic Association, the

Tulkarem Charity Committee, Al-Mujama al-Islami, the Islamic Society in the Gaza Strip, and the

Muslim Youth Association of Hebron.9

       113.    The Orphan Care Society of Bethlehem was outlawed by the Government of Israel

in February 2002. Most of its chief functionaries, including its director, Dr. Ghassan Harmass, are

HAMAS terrorists. The Orphan Care Society pays subsidies to the children of HAMAS “martyrs”

and imprisoned HAMAS members.10

       114.    The 2001 version of Interpal’s website stated that Interpal “works closely with” the

Orphan Care Society.

       115.    On August 16, 2002, NatWest transferred $1,875.65 ($1,906 minus commission)

from Interpal to the Orphan Care Society.

       116.    On September 17, 2002, NatWest transferred £6,533.00 (£6,547 minus

commission, or approximately $10,069.30) from Interpal to the Orphan Care Society.

       117.    On November 15, 2002, NatWest transferred £5,693 (£5,707 minus commission,

or approximately $8,989.82) from Interpal to the Orphan Care Society.




9
  The Jenin Charity Committee and Tulkarem Charity Committee (among others) were specifically
identified as HAMAS-controlled organizations by the United States Government in the July 2004
criminal indictment of the Holy Land Foundation for Relief and Development in the Northern
District of Texas.
10
  In an interview published on the 101 days website, Dr. Harmass stated that Interpal is one of the
Orphan Care Society’s largest sources of donations: http://www.101days.org/arabic/taqareer/
yateem.htm.


                                                21
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 22 of 36 PageID #: 22



       118.    The Islamic Society of Gaza is an alter-ego of HAMAS.              Its directors and

employees are members of HAMAS and its offices serve as a principal headquarters of HAMAS

in the Gaza Strip. Since at least 1996, NatWest has transferred funds to the Islamic Society of

Gaza on Interpal’s behalf.

       119.    The Al-Islah Charitable Society in Ramallah-Al-Bireh was founded in 1997. The

Government of Israel declared the Al-Islah Charitable Society an “unlawful organization” in

February 2002. The “charity” is run by HAMAS terrorists, and it provides aid to HAMAS

terrorists, the families of “martyrs,” and Palestinians wounded or imprisoned as a result of violent

confrontations with Israel.

       120.    The Jenin Zakat Committee was declared an “unlawful organization” by the

Government of Israel in February 2002. This “charity” is run by HAMAS terrorists, and it provides

aid to HAMAS terrorists, the families of “martyrs,” and Palestinians wounded or imprisoned as a

result of violent confrontations with Israel.

       121.    The 2001 version of Interpal’s website states that Interpal “works closely with” the

Jenin Zakat Committee.

       122.    On May 2, 2003, NatWest transferred £15,687 (£15,713 minus commission, or

approximately $25,285.90) from Interpal to the Jenin Zakat Committee.

       123.    On July 11, 2003, NatWest transferred £15,330 (approximately $25,064.50) from

Interpal to the Jenin Zakat Committee. NatWest charged a commission of £11.

       124.    The Tulkarem Charity Committee was founded in 1981. The Government of Israel

declared the Tulkarem Charity Committee an “unlawful organization” in February 2002. The

Committee is headed by a HAMAS terrorist.




                                                22
     Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 23 of 36 PageID #: 23



       125.    In 2002 alone, NatWest transferred over $1,500,000.00 to the HAMAS front

organizations listed in paragraph 112. All of those organizations had previously been designated

as unlawful organizations by the Government of Israel because of their affiliation with HAMAS.

               2. Funds Collected by NatWest from Specially Designated
                  Global Terrorists and Convicted Fundraisers for HAMAS

       126.    On at least three separate occasions, NatWest accepted deposits on behalf of

Interpal from organizations and entities whose terrorist connections are a matter of public record.

       127.    In April 2000, NatWest accepted a deposit of $66,000.00 for Interpal from the Holy

Land Foundation for Relief and Development (“HLF”).11

       128.    According to a prior version of Interpal’s website (dating back to August 2001),

Interpal directed persons wishing to make “international donations” to donate to HLF.

       129.    On December 4, 2001, the U.S. Secretary of Treasury determined that HLF was

subject to Executive Orders Nos. 12947 and 13224 because HLF “acts for or on behalf of”

HAMAS.

       130.    Accordingly, HLF was designated an SDT under Executive Order No. 12947 and

an SDGT under Executive Order No. 13224.

       131.    In December 2001, the Counsel of the European Union designated HLF as a

terrorist entity under Article 2(b) of Regulation (EC) No. 2580/2001. That regulation governed

specific restrictive measures directed against certain persons and entities with a view to combating

terrorism and repealed Decision 2005/848/EC.




11
  On May 6, 1997, the Government of Israel designated HLF as a HAMAS front organization and
declared that HLF “deals in the practice of transferring monies to families of HAMAS activists,
who carried out deadly attacks…”


                                                23
     Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 24 of 36 PageID #: 24



       132.    In order to facilitate the application of financial sanctions, the European Banking

Federation, the European Savings Banks Group, the European Association of Co-operative Banks

and the European Association of Public Banks (the “EU Credit Sector Federations”) and the

European Commission recognized the need for an EU consolidated list of persons, groups and

entities subject to financial sanctions imposed pursuant to the EU’s Common Foreign & Security

Policy. It was therefore agreed that the EU Credit Sector Federations would set up a database

containing the consolidated list for the European Commission, which would host and maintain the

database and keep it up-to-date. This database was developed first and foremost to assist the

members of the EU Credit Sector Federations in their compliance with financial sanctions.

HAMAS and HLF were listed as sanctioned entities in the database in December 2001.

       133.    On March 11, 2002, HLF filed suit seeking to enjoin the U.S. Government from

continuing to block or freeze its assets.

       134.    On August 8, 2002, the United States District Court for the District of Columbia

issued a written opinion in Holy Land Foundation for Relief and Development v. Ashcroft, 219 F.

Supp. 2d 57, 70 (D.D.C. 2002). The court found that “between 1992 and 1999, HLF contributed

approximately 1.4 million dollars to eight Hamas-controlled ‘zakat’ (or charity) committees….

HLF grant lists also establish that, between 1992 and 2001, HLF gave approximately five million

dollars to seven other Hamas-controlled charitable organizations, including a hospital in Gaza.”12




12
   In fact, in November 2001, the FBI identified eight (8) charitable fronts as agents of HAMAS,
at least 6 of which have been NatWest wire transfer recipients. See Memorandum of Dale L.
Watson, the Assistant Director of the FBI’s Counterterrorism Division, written to R. Richard
Newcomb, Director of the United States Treasury Department’s Office of Foreign Assets Control,
dated November 5, 2001.


                                               24
     Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 25 of 36 PageID #: 25



       135.    The publicly available 2002 court decision sets forth with specificity the legal basis

for concluding that HLF’s conduct – which is nearly identical to that of Interpal – constituted

support for terrorism.

       136.    Like HLF, the Al-Aqsa Charitable Foundation is a critical part of HAMAS’s

transnational terrorist support infrastructure. The Al-Aqsa Foundation also maintained branch

offices in The Netherlands, Denmark, Belgium, Sweden, Pakistan, South Africa, Yemen and

elsewhere.

       137.    On March 27, 2003, NatWest deposited at least two payments to Interpal totaling

295,000 Euros from the Dutch branch of the Al-Aqsa Foundation.13

       138.    Two months later, on May 29, 2003, the U.S. Treasury Department added the Al-

Aqsa Foundation to its list of SDGTs.        In connection with that designation, the Treasury

Department stated that the Al-Aqsa Foundation funneled funds – including money donated for

charitable purposes – to HAMAS.

       139.    Nonetheless, NatWest took no steps to close its Interpal accounts.

       140.    Years earlier, in or about January 2001, NatWest accepted deposits totaling

$70,000.00 on behalf of Interpal from the Al-Aqsa organization in Yemen.

       141.    On January 10, 2003, German authorities arrested Sheik Mohammed Ali Hasan al-

Moayad, the head of the Al-Aqsa organization in Yemen, at the request of the U.S. Department of

Justice and the Federal Bureau of Investigation.        The arrest took place after a year-long

investigation of al-Moayad and undercover operations by the FBI’s Joint Terrorism Task Force


13
  On July 31, 2002, German authorities closed the Al-Aqsa Foundation in Germany because of its
support for HAMAS. On January 1, 2003, the Danish government charged three Al-Aqsa
Foundation officials in Denmark with supporting terrorism. In April 2003, Dutch authorities
blocked Al-Aqsa Foundation assets in The Netherlands based on information that funds were
provided to organizations supporting terrorism in the Middle East.


                                                25
     Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 26 of 36 PageID #: 26



that concerned his knowing and intentional efforts to provide material support and resources for

Al-Qaeda and HAMAS.

        142.       Prior to his arrest in Germany, Sheik al-Moayad had met with an undercover

government informant and proffered proof of his prior fundraising on behalf of HAMAS by

tendering to the undercover government informant a receipt from Interpal confirming a $70,000.00

donation from the Sheik’s Al-Aqsa organization in Yemen.

        143.       Sheik al-Moayad was subsequently convicted of providing material support to

HAMAS in violation of 18 U.S.C. § 2339B. In 2005, he was sentenced to 75 years in prison.

                   3. NatWest’s Continuing Support for HAMAS Following
                      Interpal’s Designation by the U.S. Government in 2003

        144.       On August 19, 2003, a HAMAS suicide bombing of a bus resulted in the deaths of

U.S. citizens.14

        145.       Following this atrocity, President George W. Bush stated:

                   At my direction, the Treasury Department has moved today to block and freeze the
                   assets of six top HAMAS leaders and five non-governmental organizations that I
                   am advised provide financial support to HAMAS. By claiming responsibility for
                   the despicable act of terror on August 19, HAMAS has reaffirmed that it is a
                   terrorist organization committed to violence against Israelis and to undermining
                   progress toward peace between Israel and the Palestinian people.

        146.       Thereafter, Interpal, as one of the five non-governmental organizations to which

President Bush referred, was designated as an SDGT on August 22, 2003.

        147.       In an interview reported in The Guardian on August 28, 2003 (shortly after the U.S.

Government designation), Mr. Hewitt, Chairman of Interpal, was quoted as saying: “We deal with

people whether they are HAMAS or whether they are Fatah.”


14
  Among those killed or injured were: Mordechai Reinitz, Yissocher Dov Reinitz, Goldie
Zarkowsky, Eli Zarkowsky, Mendy Reinitz, Miriam Richter and Bshava Zarkowsky, all
plaintiffs in Applebaum, et al. v. National Westminster Bank, PLC, 07-cv-916-DLI-RML.


                                                   26
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 27 of 36 PageID #: 27



        148.   Even after Interpal’s designation as an SDGT and its Chairman’s public admission

of its relationship to HAMAS, an FTO, NatWest took no action to cease its relationship with

Interpal.

        149.   On September 12, 2003, the European Union designated all of HAMAS (including

its supposed “social wing”) a terrorist organization. Even then, NatWest took no action to close

Interpal’s accounts.

               4. Specific Accounts and Transactions

        150.   Interpal is a pivotal part of HAMAS’s fundraising infrastructure and a significant

source of HAMAS’s financing.

        151.   For more than nine (9) years, defendant NatWest knowingly maintained numerous

accounts for Interpal and collected, received, transmitted and provided millions of dollars on behalf

of Interpal directly to agents of HAMAS in the PACT.

        152.   These accounts include:

               U.S. Dollar Account Number – 140-00-04156838

               Euro Account Number – 60720508524882

               Sterling Account Number - 60082295142940

        153.   NatWest thereby provided HAMAS with a highly convenient method to collect and

transfer funds in U.S. Dollars as well as Sterling and Euros.

        154.   NatWest also provided Interpal with merchant banking services, directly and

through another Royal Bank of Scotland subsidiary, thereby making it possible for Interpal to

maintain merchant accounts with Mastercard, VISA and other credit card companies.




                                                 27
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 28 of 36 PageID #: 28



       155.   That service allowed HAMAS to solicit contributions in dozens of currencies from

around the world and allowed Interpal to solicit funds for HAMAS via its website at

www.interpal.org.

       156.   In addition, NatWest, with the help of financial products provided by its sister

company, provided further substantial assistance to HAMAS by making it possible for British

nationals to make direct contributions to Interpal by way of their employers’ payroll department

through a program called “Give As You Earn.”

       157.   Beginning at least as early as March 1996, defendant NatWest knew that it was

providing financial services to HAMAS and that Interpal was collecting money for, and

transmitting money to, HAMAS, an FTO.

       158.   NatWest transferred funds directly to HAMAS-controlled entities on hundreds (if

not thousands) of occasions.

       159.   For example, on February 19, 2003, NatWest transferred £21,424 (approximately

$34,083.40) to the Tulkarem Zakat (Charity) Committee Society, a HAMAS front organization.

In connection with that transaction, NatWest charged a commission of £10. At the time NatWest

transferred that amount to HAMAS, both Interpal (the repository of the funds) and the Tulkarem

Charitable Society (the HAMAS front that received the funds) had been designated as unlawful

organizations by the Government of Israel due to their support for, or control by, HAMAS.

       160.   The U.S. Department of Justice has identified the Tulkarem Charitable Society as

an “organization, which operated on behalf of, or under the control of, HAMAS.”

       161.   On April 1, 2003, NatWest transferred another £17,974 (£18,000 minus

commission, or approximately $28,465.40) from Interpal to the Tulkarem Zakat Committee.




                                               28
     Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 29 of 36 PageID #: 29



       162.    Likewise, on July 30, 2003, NatWest transferred £73,757 ($119,809.00) to the

Jenin Charitable Society, debiting Interpal’s Account Number 600822-95142940. This transaction

was apparently financed by the World Assembly of Muslim Youth (“WAMY”), a well-known

Saudi “charity” linked to both HAMAS and Al Qaeda financing.15 At the time NatWest transferred

this amount to HAMAS, WAMY (the source of the funds), Interpal (the repository of the funds)

and the Jenin Charitable Society (the HAMAS front that received the funds) had all been

designated as unlawful organizations by the Government of Israel due to their support for, or

control by, HAMAS.

       163.    One of Interpal’s officers/directors, Mahfuzh Safiee, was an officer of WAMY,

Ltd. (a European branch of WAMY).

       164.    The U.S. Department of Justice has identified the Jenin Charitable Society as an

“organization which operated on behalf of, or under the control of, HAMAS.”

       165.    NatWest did not cease providing enormous sums of money to HAMAS even after

Interpal was formally designated an SDGT by President Bush on August 22, 2003. On the

contrary, millions of dollars continued to flow from NatWest accounts to HAMAS front

organizations even after the U.S. Government designation of Interpal.

       166.    For example, on November 5, 2003 (two months AFTER the official U.S.

designation), NatWest transferred £32,329 ($54,322.40) to the Jenin Charitable Society, debiting

Interpal’s Account Number 600822-95142940.

       167.    The transactions that NatWest conducted on behalf of Interpal and other HAMAS

front organizations are precisely the type of transactions that Congress tried to interdict by enacting


15
  The head of the HAMAS Political Bureau, Khalid Mishal, attended the WAMY Conference in
Riyadh in October 2002. Mishal was designated an SDGT on August 22, 2003, pursuant to
Executive Order No. 13224.


                                                  29
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 30 of 36 PageID #: 30



the criminal provisions of 18 U.S.C. §§ 2339B and 2339C and the civil provisions of 18 U.S.C.

§2333(a).

               5. NatWest’s Regulatory Obligations and Duty of Care

       168.    All banks that have international operations or relationships with correspondent

banks have a duty, based on international banking norms, to adopt know your customer (“KYC”),

anti-money laundering (“AML”), and anti-terrorist financing (“ATF”) standards, which are

defined and enforced by the Financial Action Task Force (“FATF”) and its supportive

governments.

       169.    The United Kingdom is a participant in the FATF.

       170.    This duty is imposed upon officials and directors of all such banks and includes a

due diligence obligation to monitor publicly accessible information and allegations in relation to

“high risk” customers, which would include charities collecting funds from the public.

       171.    This duty to monitor and profile charity customers arises independently of any

particular transaction.

       172.    Beginning with the creation of FATF in 1989, and especially since the collapse of

the Bank of Credit and Commerce International and the enactment of the first European Union

directive on the subject of terrorism financing in 1991, a consensus has evolved in the banking

community concerning knowing your customer and anti-terrorist financing standards required by

international banking institutions.

       173.    These standards are encapsulated in written principles issued by FATF and the

Basel Group of Bank Supervisors.

       174.    In April 2002, the FATF issued a report entitled “Guidance for Financial

Institutions in Detecting Terrorist Financing.” The report was issued to all major international




                                               30
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 31 of 36 PageID #: 31



financial institutions to provide guidance to “ensure that financial institutions do not unwittingly

hide or move terrorist funds. Financial institutions will thus be better able to protect themselves

from being used as a conduit for such activity…”

       175.    The FAFT report very clearly put NatWest on notice that:

       Regardless of whether the funds in a transaction are related to terrorists for the purposes of
       national criminal legislation, business relationships with such individuals or other closely
       associated persons or entities could, under certain circumstances, expose a financial
       institution to significant reputational, operational, and legal risk. This risk is even more
       serious if the person or entity involved is later shown to have benefited from the lack of
       effective monitoring or willful blindness of a particular institution and thus was to carry
       out terrorist acts.

       176.    There are also standards developed by the Wolfsberg Group of banks that affect the

correspondent banks of Wolfsberg Group member financial institutions.

       177.    On July 16, 2002, the Royal Bank of Scotland Group (the “RBS Group”),

NatWest’s parent company, adopted new “Know Your Customer” guidelines and adopted the so-

called Wolfsberg Principles for the Suppression of Terror Financing, thereby committing NatWest

to implement: “procedures for consulting applicable [terrorism-related] lists and taking reasonable

and practicable steps to determine whether a person involved in a prospective or existing business

relationship appears on such a list.”

       178.    At the same time, NatWest’s parent company publicly acknowledged that “[f]unds

used in support of terrorism do not derive exclusively from criminal activities and differ from those

associated with most existing money laundering offenses” and committed itself to “the ongoing

monitoring of individual transactions on customer accounts …”

       179.    In September 2002, a group of six major UK banks, including the RBS Group,

issued a “Statement of Principles for Fighting Crime and the Financing of Terrorism.” The




                                                 31
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 32 of 36 PageID #: 32



document describes the RBS Group’s supposed plan to institute AML controls, particularly on

terrorist financing, and to cooperate with U.K. authorities in criminal investigations.

        180.   All of the foregoing standards were, therefore, binding on NatWest.

        181.   Accordingly, during the relevant time period, NatWest had an affirmative duty to

monitor publicly available information and allegations about its customer, Interpal.

        182.   NatWest also had an affirmative duty to monitor publicly available information and

allegations about its customer’s parent organization – the Union of Good – as well as publicly

available information concerning the HAMAS-controlled entities to which its customer transferred

millions of dollars.

        183.   During the relevant time period, it was (and remains) the standard in the

international banking industry for compliance departments at banks like NatWest to access, in

detail, public allegations of misconduct by such “charities” or diversions of their funds to terrorist

activities.

        184.   In many cases, information linking payees of NatWest transactions and HAMAS

could readily be obtained by simple Internet searches or by subscribing to a database or press

clippings service.

                                     CLAIMS FOR RELIEF

        185.   Plaintiffs’ claims for relief herein conform to the operative claims for relief in

Applebaum, as set forth in the parties’ joint pretrial order and in the Applebaum plaintiffs’

opposition to NatWest’s motion for summary judgment.             Plaintiffs assert claims for relief

predicated on primary liability for NatWest’s violation of 18 U.S.C. § 2339B and its aiding and

abetting of HAMAS under 18 U.S.C. § 2333(d).




                                                 32
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 33 of 36 PageID #: 33



                                   FIRST CLAIM FOR RELIEF

                    COMMITING ACTS OF INTERNATIONAL TERRORISM
                    IN VIOLATION OF 18 U.S.C. §§ 2333(a) AND 2339B(a)(1)

          186.   Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

          187.   By knowingly collecting and transferring funds for the benefit of HAMAS, the

defendant has provided material support to a designated FTO under the AEDPA in violation of 18

U.S.C. § 2339B(a)(1).

          188.   As stated above, the Union of Good and Interpal are major funding sources for

HAMAS.

          189.   By providing a wide range of vital financial services to these entities, defendant

NatWest substantially assisted HAMAS in recruiting, rewarding, and providing incentives to

suicide bombers and other terrorists.

          190.   At all relevant times, NatWest knew of HAMAS’s terrorist activities and that

HAMAS had been designated an FTO by the United States Government.

          191.   Because it knowingly provided material support to a designated FTO, NatWest is

civilly liable to Plaintiffs for damages in an amount to be determined at trial, treble damages, and

the payment of the attorneys’ fees and expenses incurred by Plaintiffs in connection with this

action.




                                                  33
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 34 of 36 PageID #: 34



                                 SECOND CLAIM FOR RELIEF

                   AIDING AND ABETTING FOREIGN TERRORIST
                 ORGANIZATIONS IN VIOLATION OF 18 U.S.C. § 2333(d)

        192.    Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        193.    Plaintiffs assert this cause of action under 18 U.S.C. § 2333(d) (Justice Against

Sponsors of Terrorism Act (“JASTA”) § 2b).

        194.    Plaintiffs were all injured by acts of international terrorism, as defined by 18 U.S.C.

§ 2331. The attacks that injured Plaintiffs: (a) involved violence and endangered human life;

(b) would have violated federal and state criminal law, had they been committed in the United

States; (c) appeared to be intended to intimidate or coerce the civilian populations of Israel and the

United States, to influence the policies of the Israeli and American governments, and to affect the

policies of those governments through violent action; and (d) occurred primarily outside the United

States and transcended national boundaries in that HAMAS raised money internationally, intended

to impact the citizens and governments of Israel and the United States, and operated internationally

and sought asylum in multiple countries in the Middle East.

        195.    Plaintiffs are nationals of the United States and/or their relatives, survivors, or heirs.

        196.    At all relevant times, HAMAS was a designated FTO.

        197.    HAMAS committed, planned, and authorized each of the terrorist attacks that

injured Plaintiffs.

        198.    NatWest provided substantial assistance to HAMAS by transferring significant

sums of money to HAMAS institutions and maintaining bank accounts for Interpal while NatWest

knew HAMAS was a designated FTO that engaged in terrorism.




                                                   34
    Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 35 of 36 PageID #: 35



       199.    NatWest’s acts were a substantial factor in causing Plaintiffs’ injuries, and

Plaintiffs’ injuries were a foreseeable result of the significant sums of money NatWest provided

to HAMAS.

       200.    NatWest aided and abetted HAMAS within the meaning of 18 U.S.C. § 2333(d)

and within the legal framework of Halberstam v. Welch, 705 F.2d 472 (D.C. Cir. 1983), which

Congress has found to provide “civil litigants with the broadest possible basis” for relief against

those “that have provided material support, directly or indirectly, to foreign organizations or

persons that engage in terrorist activities against the United States.” See JASTA § 2b.

       201.    NatWest is therefore liable to Plaintiffs for damages in an amount to be determined

at trial, treble damages, and the payment of the attorneys’ fees and expenses incurred by Plaintiffs

in connection with this action.

                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs pray that this Court:

                       a.     Enter judgment against NatWest and in favor of each Plaintiff for

compensatory damages in amounts to be determined at trial;

                       b.     Enter judgment against NatWest and in favor of each Plaintiff for

treble damages in amounts to be determined at trial;

                       c.     Enter judgment against NatWest and in favor of each Plaintiff for

any and all costs sustained in connection with the prosecution of this action, including attorneys’

fees, pursuant to 18 U.S.C. § 2333(a);

                       d.     Enter an Order declaring that NatWest has violated, and is

continuing to violate, the Antiterrorism Act, 18 U.S.C. § 2331 et seq.; and




                                                35
      Case 1:18-cv-07465 Document 1 Filed 12/31/18 Page 36 of 36 PageID #: 36



                       e.     Grant such other and further relief as justice requires.

PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

Dated: December 31, 2018
       New York, New York                    Respectfully Submitted,

                                             STONE BONNER & ROCCO LLP

                                             By: /s/ James P. Bonner
                                             James P. Bonner (jbonner@lawsbr.com)
                                             Patrick L. Rocco (procco@lawsbr.com)
                                             Susan M. Davies (sdavies@lawsbr.com)
                                             1700 Broadway, 41st Floor
                                             New York, New York 10019
                                             (212) 239-4460
                                             HEIDEMAN NUDELMAN & KALIK, PC
                                             Richard D. Heideman *
                                             Noel J. Nudelman
                                             Tracy Reichman Kalik*
                                             1146 19th Street, NW, Fifth Floor
                                             Washington, DC 20036
                                             (202) 463-1818
                                             SAYLES WERBNER P.C.
                                             Mark S. Werbner*
                                             4400 Renaissance Tower
                                             1201 Elm Street
                                             Dallas, Texas 75270
                                             (214) 939-8700
                                             PERLES LAW FIRM, P.C.
                                             Steven R. Perles*
                                             Ed Macallister*
                                             1050 Connecticut Ave., NW, Suite 500
                                             Washington, D.C. 20036
                                             (202) 955-9055

                                             THE DAVID LAW FIRM, P.C.
                                             Jonathan David*
                                             301 Congress Avenue, Suite 1910
                                             Austin, Texas 78701-2959
                                             Attorneys for Plaintiffs
*
    Not admitted in E.D.N.Y




                                                36
